ADAMS, J., concurring in part.
CLARKSON, J., concurs with ADAMS, J. *Page 298 
Proceedings under chapter 186, Public Laws 1931, instituted 16 November, 1931, to determine the validity of certain bonds proposed to be issued under authority of chapter 180, Public Laws 1931.
Following publication of notice, L. E. Canady and A. G. Nowell came in and filed answer, denied the validity of said proposed bonds as well as the validity of the act which purports to authorize their "validation" by a proceeding such as the present.
J. L. Emanuel and Hugh S. Lee entered a special appearance and challenged the validity of the proceeding for want of proper service, etc.
Thereafter, on 7 January, 1932, in this same proceeding, a controversy without action was submitted on an agreed statement of facts to determine the validity of the said school funding bonds proposed to be issued by "The School Committee of Raleigh Township, Wake County," without a vote of the people, and the proceeds to be used in paying tax anticipation notes, which said notes were given "for the purpose of meeting deficits in the operation of the schools of Raleigh Township, Wake County, occasioned by payment of salaries to teachers and other necessary expenses in the operation of the constitutional six-months term in said township."
The record is silent as to whether the special charter school district of Raleigh Township, Wake County, operates the schools of said district as a local municipal corporation, or as an administrative agency of the State in the discharge of the State's duty under Article IX of the Constitution.
From a judgment validating said proposed bonds and the means of payment provided therefor, the defendants appeal, assigning error.
The exceptions which seek to call in question the validity of chapter 186, Public Laws 1931, may be put aside as academic for the original proceeding apparently was abandoned and the matter thereafter submitted in the form of a controversy without action on an agreed statement of facts to which the plaintiff, the answering defendants and those appearing specially are all signatory. And while the appropriateness of this procedure is not questioned on the present record, it may be doubted whether a judgment, rendered herein, would be binding on all the taxpayers of the district.McKethan v. Ray, 71 N.C. 165 *Page 299 
True it is said in Hervey v. Edmunds, 68 N.C. 243, "There can be no reason why even after issues joined, the parties may not agree upon a state of facts, and submit it to the judge for his decision." But have all the parties here agreed upon the facts? Compare Eaton v. Graded School,184 N.C. 471, 114 S.E. 689. The provisions of C. S., 626 are limited in their operation. Burton v. Realty Co., 188 N.C. 473, 125 S.E. 3;Farthing v. Carrington, 116 N.C. 315, 22 S.E. 9. Definite ruling on this point, however, is also omitted, because the agreed statement of facts would seem to be wanting in sufficiency to support the judgment.
The record is silent as to whether the plaintiff operates and maintains the schools of Raleigh Township, Wake County, as a local municipal corporation, organized expressly for that purpose, or as an administrative agency of the State, so designated by the General Assembly in the discharge of the duty imposed upon it by Article IX of the Constitution to provide and maintain, for at least six months in every year, a general and uniform system of public schools, wherein tuition shall be free of charge to all the children of the State between the ages of six and twenty-one years.Frazier v. Commissioners, 194 N.C. 49, 138 S.E. 433; Lovelace v. Pratt,187 N.C. 686, 122 S.E. 661; Lacy v. Bank, 183 N.C. 373,111 S.E. 612. This is an essential and determining factor where school bonds are to be issued by a local unit without a vote of the people. Tate v. Board of Education, 192 N.C. 516, 135 S.E. 336;Stephens v. Charlotte, 172 N.C. 564, 90 S.E. 588. Such was the subject of a specific showing in the case of Owens v. Wake County,195 N.C. 132, 141 S.E. 546.
The importance of this circumstance is perhaps heightened by the existence of chapter 509, Public-Local Laws 1925, which purports to deprive the commissioners of Wake County of any authority to issue bonds of the county without a vote of the people. Owens v. Wake County, supra. And it was said in Frazier v. Commissioners, supra, that the counties of the State were, by the "County Finance Act," chapter 81, Public Laws 1927 (amended by the "Local Government Act," chapter 60, Public Laws 1931), authorized to issue bonds and notes "for the erection of school houses and for the purchase of land necessary for school purposes, and to levy taxes for the payment of the same, principal and interest, not as municipal corporations, organized primarily for purposes of local government, but as administrative agencies of the State, employed by the General Assembly to discharge the duty imposed upon it by the Constitution to provide a State system of public schools."
Error. *Page 300